     Case 1:18-cv-07312-NG-SJB Document 3 Filed 12/28/18 Page 1 of 1 PageID #: 1258

                                     UNITED STATES COURTS
                                 EASTERN DISTRICT OF NEW YORK
                                      QUAUTY CONTROL CHECK
                                          ATTORNEY CASE OPENINGS

                                                     Corrections

     Were Corrections made to this AGO case?                                         /      Yes          no
 1       Attorney did not complete the initiating documents.
         Checked on http://www.nyed.circ2.dcn/cfm/ecf/atyopencase.cfm to determine who the
         attorney was that attempted to file the case and contacted that attorney in order to retrieve    □
         Complaint, Cover Sheet, Summons,and payment information or to advise the attorney to
         file the initiating documents.
 2       Court Designation was incorrect. Copied case, changed Court designation, deleted
         incorrect case and advised other Court. This is in conjunction with Paragraph 10-NY-E            □
         Division of Business Rule 50.1(d)(2)
 3       Attomey did not separate the initiating document. Separated document into individual
         attachments. Replaced Main document and attached the cover sheet and Summons (if                 □
         applicable).
 4       Attomey did not include D            Complaint     G         Cover Sheet G        Summons
         Contacted attomey and retrieved missing document from attomey. G                                 □
 5       Attomey used       G        Incorrect Form of Summons G        Defendant's name and
         address not completed      G Plaintiffs attomey name and address not completed.
        G Caption on the summons does not match caption on the complaint.
           G Incorrect Date. G Incorrect Case Number                                                      □
         Contacted attomey and requested a corrected summons.

         Attomey used incorrect event when docketing the initiating document.
                                                                                                          □
 6
         Deleted document and re-docketed using the correct event.
 7            G         Corrected Party Role           Q           Party spelling       , , ,
              0         Added missing Party      OverTOO Parties were not added to the docker
              G         Converted from All Caps to Initial Caps                                           [2
              G Added party text          G         Removed party text       G      Added alias
 8       Corrected Short Title                                                                            U
 9       Corrected Q        Basis of Jurisdiction                   G Citizenship of Principal Parties
                        G Nature of Suit G Cause of ActionG Fee Status G County Code                      □
                        G Dollar DemandG Jury Demand G Class Action G Origin
 10      NY-E Division of Business Rule 50.1(d)(2) was not completed. Contacted attomey and
         retrieved corrected cover sheet and replaced on docket sheet.                                    □
 11                                Added case in other court to docket sheet.                                 1 1
 12             Added/Corrected Disclosure Statement question and response in docket entry
 13               Page 1, Question 1(b) Plaintiffs county of residence was not indicated
 14                    Page 2, Question 2(c) was not completed or is inconsistent                         u
 15                       Certification of Arbitration Eligibility not completed                          n
Other
        1)Defendant Credit Agricole Corporate & Investment Bank, New York Branch
        represented by Credit Agricole Corporate & Investment Bank, New York Branch
        was listed as a pro se plaintiff on the case                                                      0
        2)Defendant-HSBC Holdings pic represented by HSBC Holdings pic
        was listed as a pro se defendant
